UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-6031


JOSEPH E. MACON,

                Plaintiff - Appellant,

          v.

CHARLES R. BEDDINGFIELD, their official capacities as police
officers for the City of Williamston, County of Anderson; D.
B. BROOKS, their official capacities as police officers for
the City of Williamston, County of Anderson; DAVID J.
ROGERS, official capacity as dogcatcher for the City of
Williamston, County of Anderson,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:02-cv-03734-HFF)


Submitted:   May 19, 2011                          Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and    AGEE   and   KEENAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Joseph E. Macon, Appellant Pro Se. Andrew Lindemann, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph E. Macon seeks to appeal the district court’s

text   order    denying    his    “Motion     to   Rehear   and    Squash   this

Prejudice Opinion.”         In the motion, Macon essentially sought

reconsideration    of     the    district    court’s   June   8,    2004    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s text order was entered on the

docket on December 1, 2010.          The notice of appeal was filed on

January 3, 2011.        Because Macon failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      DISMISSED

                                       2